Order filed July 27, 2022




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-22-00533-CV
                                     ____________

                       In the Interest of A.L.T. a/k/a A.T., child


                       On Appeal from the 315th District Court
                                Harris County, Texas
                        Trial Court Cause No. 2018-04475JA


                                       ORDER

      This is an accelerated appeal from a judgment in a parental termination case.
The notice of appeal was filed July 15, 2022. Appellant has established indigence
or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The reporter’s record
was due within 10 days after the notice of appeal was filed. See Tex. R. App. P.
35.1(b); 28.4(a)(1). The record has not been filed. No request for an extension of
time has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we order Faith Garcia, the court reporter, to file the record in this appeal
on or before August 5, 2022. If Faith Garcia does not timely file the record as
ordered, the court will issue an order requiring her to appear at a hearing to show
cause why the record has not been timely filed and why she should not be held in
contempt of court for failing to file the record as ordered. Contempt of court is
punishable by a fine and/or confinement in jail.



                                  PER CURIAM


Panel Consists of Justices Bourliot, Hassan and Wilson.